Mr. A. Glenn Vasser McKenzie, McRae, Vasser  Barber 122 E. Second Street P.O. Box 599 Prescott, AR 71857-0599
Dear Mr. Vasser:
You have requested approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101 et seq.], of an Interlocal Cooperation Agreement between the City of Prescott, Arkansas, and Nevada County, Arkansas, as well as an amendment to that agreement.
Under the terms of this agreement, the parties agree generally concerning the joint use and operation of radio and communication systems and jail facilities.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement and amendment that you have submitted, I find that together these documents meet the above-outlined requirements of the law, and are therefore hereby approved as submitted.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:SA/cyh